Title: From George Washington to William Augustine Washington, 18 February 1795
From: Washington, George
To: Washington, William Augustine


        
          My dear Sir,
          Philadelphia Feb: 18th 1795.
        
        I am sorry to find by your letter of the 29th Ult. wch I recd yesterday by Mr Turberville that my letter of Novr last had but just got to hand. Had it been received by you in due season, I might have obtained the carpenter I was enquiring after; and could have given you earlier information of the result of my enquiries respecting the schools to the northward. Not doing it, I concluded you had changed your mind with respect to your Sons; or, that letters directed to you by Post was too uncertain to be depended upon.
        There are too private Academies in the state of Massachusetts which are highly spoken of; One at Andover, and the other at Hingham; about 20 miles each from Boston; but in different directions. That at Andover I have been at myself; it is in a high, dry & pleasant Country; & in more of a township than a town—Inhabited by respectable & well disposed people. Schooling—board—washing & lodging will not much, if any, I am told, exceed two dollars a week for each boy. By the Constitution of the Academy, not more than 60 or 65 scholars (I am not sure which) can be there at a time. What the number at this moment is, I have not been able to learn; but one of the Senators from that State (living not far from it) has promised to write, for immediate information; and to know if boarding can be obtained in a good family. The result of which you shall know, if a conveyance by the Post (& I know of no other) will convey it to you.
        I have not been able to obtain quite so accurate information

of things at the other Academy, at Hingham; but understand, generally, that they are placed on nearly the same ground as at Andover. At the former, the precident, or principal Director of the School, takes in boarders himself; but whether he is full, or not, I have not been able to learn; the latter, seems to have the preference as a school; and may be on a par, in the article of board, for aught I know to the contrary; but I shall be able to inform you more fully after the enquiry, which I have mentioned, has been made.
        There is a College at Carlisle, in this State, of which much is said; but it is in much such a town as Fredericksburgh; & liable, I presume, to the objection you have made to the Academies in Virginia; that objection does not apply to the Northern Schools; order, regularity & a proper regard to morals, in, and out of school is, there, very much attended to: and besides, Harvard College near Boston, is at hand for the completion of education, if you should prefer it, and is, I am told, in high repute.
        If, whilst I remain in my present situation, you should want to make regular remittances to that quarter, there would be no difficulty in doing it, if you furnish me with the means. With affecte regard I am Your sincere friend
        
          Go: Washington
        
      